                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 CUSTOMS FRAUD                                    CIVIL ACTION
 INVESTIGATIONS, LLC, et al.

                     v.                           NO. 13-2983

 VICTAULIC COMPANY


                                           ORDER

       AND NOW, this 9th day of September 2019, upon considering the Plaintiffs' Motion for

attorney's fees (ECF Doc. No. 120), Defendant's Response (ECF Doc. No. 128), Plaintiffs' Reply

(ECF Doc. No. 129), Plaintiffs' Supplemental Declaration (ECF Doc. No. 138), and for reasons in

the accompanying Memorandum, it is ORDERED Plaintiffs' Motion for reasonable fees and

expenses (ECF Doc. No. 120) is GRANTED in part:

       1.     We award reasonable attorney's fees of $1,136,906.10 and reasonable expenses of

$55,592.33 to the Plaintiffs' counsel in accord with the parties' invoices to be paid by the

Defendant under 31 U.S.C. § 3730(d)(2) on or before October 15, 2019; and,

       2.     The Clerk of Court shall close this case.
